Judgment modified by striking therefrom the allowance of costs separately to the defendants Fisher, Rifkin, Eisler and Block, and by allowing to all of those defendants collectively one bill of costs of eighty-four dollars and forty-three cents; and as so modified judgment unanimously affirmed, without costs to either party, upon the ground that the said four defendants, having united in their answer and having been represented by a single attorney and counsel, should be allowed but a single bill of costs. Present— Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ.